Citation Nr: 0722303	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Subsequently, the case was transferred to 
the Nashville, Tennessee RO.  In March 2007, the undersigned 
Veterans Law Judge conducted a hearing regarding the issue on 
appeal. 


FINDINGS OF FACT

1.  The veteran died in September 1978, at the age of 29 
years.  

2.  The certificate of death for the veteran lists his 
immediate cause of death as gunshot wound to the head with 
intracranial bleeding. 

3.  A disability of service origin did not cause the 
veteran's death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and her representative of any information and 
any medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in her possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The appellant was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; the 
responsibilities that she and VA had in developing the claim; 
and the need to provide any evidence in her possession that 
pertained to the claim.  See Letter from RO to the appellant 
(June 2005).  In a May 2006 letter, she was also advised of 
potential disability ratings and an effective date for any 
award as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, at the March 2007 hearing, the 
appellant was notified of alternative sources of evidence 
that might substantiate her claim, and as noted above, the 
record was held open for 60 days so that she could file that 
evidence.  To date, however, the appellant has not submitted 
any further evidence in support of her claim.  As such, VA 
fulfilled its duty to notify.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claims file.  Indeed, 
given that the appellant reports that, despite her best 
efforts to encourage him to do so, the veteran never sought 
treatment for any psychiatric problems during his lifetime.  
As such, there are no pertinent outstanding records.  Thus, 
there is also no basis to solicit a VA medical opinion.  See 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of her claim.

The appellant asserts that her husband committed suicide due 
to his in-service stressors from Vietnam.  She argues that he 
had post-traumatic stress disorder (PTSD) which caused him to 
commit suicide.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a relationship between 
that disability and injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 2 Vet. App. 247, 253 (1999). 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service 
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
Id.   

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had  "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).  

During his lifetime, service connection was not in effect for 
any disability.  The veteran's cause of death was listed as 
gunshot wound to the head with intracranial bleeding.

In her statements and testimony, the appellant asserts that 
her husband saw his best friend get killed in Vietnam, which 
caused him to suffer from PTSD.  She has also reported that 
he was awarded the Purple Heart Medal.  Further, the 
appellant testified that although he veteran exhibited 
numerous psychiatric symptoms that are consistent with a 
diagnosis of PTSD, she acknowledged that he never sought or 
received any psychiatric treatment during his lifetime, and 
the record contains no diagnosis of PTSD or any records of 
his care for psychiatric problems.

During the March 2007 hearing, the appellant requested that 
the record be held open for sixty days in order for her to 
obtain additional evidence in support of her claim.  The 
request was granted.  However, no additional evidence has 
been received.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Service connection was not in effect for any disease or 
disability during the veteran's lifetime, and there is no 
competent evidence linking the veteran's cause of death to 
service, to include a disability of service origin.  Thus, 
there is no medical evidence showing that a disability of 
service origin, whether it was PTSD or some other condition, 
contributed to cause the veteran's death.  The Board has 
considered the doctrine of the benefit of the doubt, but it 
does not find that the evidence is of such approximate 
balance as to warrant its application. 

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's decorated Vietnam service.  
Because the preponderance of the medical evidence is against 
the claim, however, service connection for the cause of the 
veteran's death must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


